Citation Nr: 0415225	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to February 2, 
2000 for the grant of a total rating based upon individual 
unemployability (TDIU).  

2.  Entitlement to service connection for diabetes mellitus, 
Type II, claimed as secondary to exposure to herbicides.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
June 1979.  





This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
July 2001 rating decision granted entitlement to TDIU 
effective from February 2, 2000, and a February 2003 rating 
decision denied entitlement to service connection for 
diabetes mellitus, Type II.  

Appellate consideration of the issue of entitlement to 
service connection for diabetes mellitus, Type II, will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.  


FINDINGS OF FACT

1.  Following a final July 1995 rating decision, the date of 
receipt of the earliest claim for TDIU was February 2, 2000.  

2.  The earliest date on which it was factually ascertainable 
that entitlement to TDIU was warranted was May 21, 2001, at 
which time the veteran's service-connected musculoskeletal 
problems precluded him from obtaining and retaining any job.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 2, 2000 
for the grant of TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.321, 3.340, 3.341, 3.400, 4.16 (2003).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The earlier effective date claim may be adjudicated on the 
merits because the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

The veteran received a VA general medical examination in 
August 1991, VA spine, joints, and general medical 
examinations in January 1995, VA scars, hands, and 
respiratory examinations in March 2000, and another VA 
general medical examination in May 2001.  The RO obtained the 
available medical records from the identified health care 
providers.  The veteran filed several lay statements with the 
RO, and his July 2003 substantive appeal declined the 
opportunity for a personal hearing.  

The RO's December 2002 and May 2003 letters and the December 
2002 and July 2003 statements of the case informed the 
veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, which 
party was responsible for obtaining the evidence, and the 
period of time allowed to respond to notices.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support the claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence, and the VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an effective date prior to February 2, 2000 
for the grant of TDIU

Rating decisions in December 1979, January 1980, October 
1991, January 1994, July 1995, October 2000, and July 2001 
yielded service connection in effect for residuals of a 
fracture at T-12 with low back pain as 20 percent disabling 
from November 21, 1990 and 60 percent disabling from February 
2, 2000; for a right shoulder injury as 0 percent disabling 
from November 21, 1990, 10 percent disabling from August 11, 
1993, and 20 percent disabling from February 2, 2000; for an 
appendectomy scar as noncompensably disabling from November 
21, 1990; for a postoperative vocal cord polyp as 
noncompensably disabling from November 21, 1990; and for a 
residual fracture of the right little finger as 
noncompensably disabling from August 11, 1993.  

The rating decisions from December 1979 to July 2001, with 
respect to these ratings, became final because the veteran 
received notice of the decisions by letters, and he did not 
perfect timely appeals.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302 (2003).  
No other disabilities, including PTSD, were in receipt of 
service connection.  The combined rating for service-
connected disabilities was 20 percent from November 21, 1990, 
30 percent from August 11, 1993, and 70 percent from February 
2, 2000.  See 38 C.F.R. §§ 4.25 (2003)(combined ratings 
table).  

The July 2001 rating decision granted TDIU from February 2, 
2000, and the veteran perfected a timely appeal of the 
effective date for the grant of TDIU.  The veteran contends 
that he was unable to maintain substantially gainful 
employment long before February 2, 2000.  The Board will now 
consider whether an earlier effective date was warranted.  

The general rule states that the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

In this case, following the final July 1995 rating decision, 
the RO received the veteran's informal claim for TDIU on 
February 2, 2000 and his formal claim for TDIU on September 
29, 2000.  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  The date 
of receipt of the claim was February 2, 2000 because the 
informal claim was the first document that evidenced the 
veteran's belief that he was unemployable due to service-
connected disabilities.  

The veteran contended that VA clinic reports dated November 
1997, October 1999, December 1999, and January 2000, which 
were constructively filed with the VA on the dates of their 
creation, should have been construed as earlier informal 
claims.  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of certain types of evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b).  
Specifically, the date of a VA outpatient or hospital 
examination will be accepted as the date of receipt of a 
claim, if the reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA clinic 
reports could not be construed as informal claims for TDIU 
because they addressed nonservice-connected disabilities and 
did not evidence a belief in entitlement to TDIU, which is 
based upon service-connected disabilities.  See 38 C.F.R. § 
4.16(a).  

The claim for an earlier effective date for the grant of TDIU 
turns on whether entitlement to TDIU arose before or after 
February 2, 2000.  TDIU could not have been assigned on an 
extraschedular basis prior to February 2, 2000 because the 
veteran's inability to work was attributed to nonservice-
connected disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
The November 1993 VA vocational rehabilitation counselor 
opined that the veteran was unable to return to work because 
of nonservice-connected headaches, arthritis, and diabetes 
mellitus, and the October 1999 VA examiner opined that the 
veteran was permanently and totally unemployable due to 
nonservice-connected PTSD.  Thus, entitlement to TDIU 
actually arose on May 21, 2001 because that was the earliest 
date on which it was factually ascertainable that the veteran 
was unable to work due to his service-connected 
musculoskeletal disorders.  See 38 C.F.R. §§ 3.340(a)(1), 
4.15, 4.16(a).  At the May 21, 2001 VA examination, the VA 
physician opined that the veteran's severe musculoskeletal 
problems alone would preclude him from obtaining and 
retaining any job.  

The date of receipt of the claim was February 2, 2000, and 
the date that entitlement to TDIU arose was May 21, 2001.  
Although the later date, May 21, 2001 should have been 
assigned as the effective date for the grant of TDIU, the RO 
assigned the earlier date of receipt of the claim, February 
2, 2000, as the effective date.  Under these circumstances, 
an earlier effective date for the grant of TDIU is not in 
order.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  




ORDER

Entitlement to an effective date prior to February 2, 2000 
for the grant of TDIU is denied.  
REMAND

The issue of entitlement to service connection for diabetes 
mellitus, Type II, must be remanded to schedule a VA diabetes 
mellitus examination, which is necessary to determine the 
probability that current diabetes mellitus, Type II, resulted 
from exposure to herbicides or another in-service event.  A 
VA examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  A remand would also allow the RO the opportunity to 
inform the veteran that he should provide any evidence in his 
possession that pertains to the claim.  VAOPGCPREC 1-2004 
(February 24, 2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a VA 
diabetes mellitus examination.  Failure 
of the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The VA examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of current diabetes 
mellitus, Type II, if any, and the data 
for classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that current 
diabetes mellitus, Type II, resulted from 
exposure to herbicides or another event 
in active service.  Any opinions 
expressed by the VA examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for diabetes mellitus, 
Type II, based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
legitimate representative, if any, should 
be provided with a supplemental statement 
of the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



